Appellant was indicted in Code form for robbery under section 5460, Code. That section makes the punishment either death or imprisonment in the penitentiary for not less than 10 years. He was duly arraigned, and a special venire drawn, and all the preliminary requirements strictly observed. He was convicted by the jury and his punishment fixed at imprisonment in the penitentiary for life. The verdict, judgment, and sentence are all regular and in proper form. There is no bill or exceptions. We cannot therefore pass upon the action of the court in refusing the motion for new trial, and certain written charges. Southern Wood Preserving Co. v. McCamey, 218 Ala. 201,118 So. 393; Bell v. Burns, 206 Ala. 465, 90 So. 491.
There appears no reversible error in the record. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 426